Case 3:17-cv-00704-TJC-PDB Document 17 Filed 04/20/20 Page 1 of 29 PageID 982



                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION



    LARRY GENE HAMRICK

              Petitioner,

    v.                                              Case No. 3:17-cv-704-J-32PDB

    SECRETARY, FLORIDA
    DEPARTMENT OF CORRECTIONS,
    et al.,

            Respondents.
    ________________________________

                                       ORDER

    I.    Status

          Petitioner, an inmate of the Florida penal system, initiated this case by

    filing a pro se Petition for Writ of Habeas Corpus Under 28 U.S.C. § 2254. Doc.

    1; Petition. He is challenging a state court (Duval County, Florida) judgment of

    conviction for robbery. Id. at 1. He is currently serving a thirty-year term of

    incarceration as a habitual felony offender, with a fifteen-year minimum

    mandatory term as a prison releasee reoffender. Id. at 7. Respondents have

    responded. See Doc. 14; Response.1 Petitioner declined to file a reply, and




          1Attached to the Response are numerous exhibits. See Doc. 14-1 through
    Doc. 14-4. The Court cites to the exhibits as “Resp. Ex.”
Case 3:17-cv-00704-TJC-PDB Document 17 Filed 04/20/20 Page 2 of 29 PageID 983



    instead notified the Court that he intends to rely on the allegations as alleged

    in his Petition. See Doc. 16. This case is ripe for review.

    II.   Governing Legal Principles

          A. Standard of Review

          The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA)

    governs a state prisoner’s federal habeas corpus petition. See Ledford v.

    Warden, Ga. Diagnostic & Classification Prison, 818 F.3d 600, 642 (11th Cir.

    2016), cert. denied, 137 S. Ct. 1432 (2017). “‘The purpose of AEDPA is to ensure

    that federal habeas relief functions as a guard against extreme malfunctions in

    the state criminal justice systems, and not as a means of error correction.’” Id.

    (quoting Greene v. Fisher, 565 U.S. 34, 38 (2011)).

          The first task of the federal habeas court is to identify the last state court

    decision, if any, that adjudicated the petitioner’s claims on the merits. See

    Marshall v. Sec’y Fla. Dep’t of Corr., 828 F.3d 1277, 1285 (11th Cir. 2016). The

    state court need not issue an opinion explaining its rationale in order for the

    state court’s decision to qualify as an adjudication on the merits. See Harrington

    v. Richter, 562 U.S. 86, 100 (2011). Where the state court’s adjudication on the

    merits is unaccompanied by an explanation,

                the federal court should “look through” the unexplained
                decision to the last related state-court decision that
                does provide a relevant rationale. It should then
                presume that the unexplained decision adopted the
                same reasoning. But the State may rebut the

                                             2
Case 3:17-cv-00704-TJC-PDB Document 17 Filed 04/20/20 Page 3 of 29 PageID 984



                presumption by showing that the unexplained
                affirmance relied or most likely did rely on different
                grounds than the lower state court’s decision, such as
                alternative grounds for affirmance that were briefed or
                argued to the state supreme court or obvious in the
                record it reviewed.

    Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018).

          When a state court has adjudicated a petitioner’s claims on the merits, a

    federal court cannot grant habeas relief unless the state court’s adjudication of

    the claim was “contrary to, or involved an unreasonable application of, clearly

    established Federal law, as determined by the Supreme Court of the United

    States,” or “was based on an unreasonable determination of the facts in light of

    the evidence presented in the State court proceeding,” 28 U.S.C. § 2254(d)(1),

    (2). A state court’s factual findings are “presumed to be correct” unless rebutted

    “by clear and convincing evidence.” Id. § 2254(e)(1).

                AEDPA “imposes a highly deferential standard for
                evaluating state court rulings” and “demands that
                state-court decisions be given the benefit of the doubt.”
                Renico v. Lett, 559 U.S. 766, 773 (2010) (internal
                quotation marks omitted). “A state court’s
                determination that a claim lacks merit precludes
                federal habeas relief so long as fairminded jurists could
                disagree on the correctness of the state court’s
                decision.” Harrington v. Richter, 562 U.S. 86, 101
                (2011) (internal quotation marks omitted). “It bears
                repeating that even a strong case for relief does not
                mean the state court’s contrary conclusion was
                unreasonable.” Id. [at 102] (citing Lockyer v. Andrade,
                538 U.S. 63, 75 (2003)). The Supreme Court has
                repeatedly instructed lower federal courts that an
                unreasonable application of law requires more than

                                            3
Case 3:17-cv-00704-TJC-PDB Document 17 Filed 04/20/20 Page 4 of 29 PageID 985



                mere error or even clear error. See, e.g., Mitchell v.
                Esparza, 540 U.S. 12, 18 (2003); Lockyer, 538 U.S. at
                75 (“The gloss of clear error fails to give proper
                deference to state courts by conflating error (even clear
                error) with unreasonableness.”); Williams v. Taylor,
                529 U.S. 362, 410 (2000) (“[A]n unreasonable
                application of federal law is different from an incorrect
                application of federal law.”).

    Bishop v. Warden, GDCP, 726 F.3d 1243, 1253-54 (11th Cir. 2013) (internal

    citations modified).

          B. Ineffective Assistance of Trial Counsel

          “The Sixth Amendment guarantees criminal defendants effective

    assistance of counsel. That right is denied when a defense counsel’s

    performance falls below an objective standard of reasonableness and thereby

    prejudices the defense.” Yarborough v. Gentry, 540 U.S. 1, 5 (2003) (per curiam)

    (citing Wiggins v. Smith, 539 U.S. 510, 521 (2003), and Strickland v.

    Washington, 466 U.S. 668, 687 (1984)). To establish ineffective assistance, a

    person must show that: (1) counsel’s performance was outside the wide range of

    reasonable, professional assistance; and (2) counsel’s deficient performance

    prejudiced the challenger in that there is a reasonable probability that the

    outcome of the proceeding would have been different absent counsel’s deficient

    performance. Strickland, 466 U.S. at 687.

          Notably, there is no “iron-clad rule requiring a court to tackle one prong

    of the Strickland test before the other.” Ward v. Hall, 592 F.3d 1144, 1163 (11th



                                           4
Case 3:17-cv-00704-TJC-PDB Document 17 Filed 04/20/20 Page 5 of 29 PageID 986



    Cir. 2010). Since both prongs of the two-part Strickland test must be satisfied

    to show a Sixth Amendment violation, “a court need not address the

    performance prong if the petitioner cannot meet the prejudice prong, and vice-

    versa.” Id. (citing Holladay v. Haley, 209 F.3d 1243, 1248 (11th Cir. 2000)). As

    stated in Strickland: “If it is easier to dispose of an ineffectiveness claim on the

    ground of lack of sufficient prejudice, which we expect will often be so, that

    course should be followed.” 466 U.S. at 697.

          “The question is not whether a federal court believes the state court’s

    determination under the Strickland standard was incorrect but whether that

    determination was unreasonable - a substantially higher threshold.” Knowles

    v. Mirzayance, 556 U.S. 111, 123 (2009) (quotation marks omitted). If there is

    “any reasonable argument that counsel satisfied Strickland’s deferential

    standard,” then a federal court may not disturb a state-court decision denying

    the claim. Richter, 562 U.S. at 105. As such, “[s]urmounting Strickland’s high

    bar is never an easy task.” Padilla v. Kentucky, 559 U.S. 356, 371 (2010).

    “Reviewing courts apply a ‘strong presumption’ that counsel’s representation

    was ‘within the wide range of reasonable professional assistance.’” Daniel v.

    Comm’r, Ala. Dep’t of Corr., 822 F.3d 1248, 1262 (11th Cir. 2016) (quoting

    Strickland, 466 U.S. at 689). “When this presumption is combined with §

    2254(d), the result is double deference to the state court ruling on counsel’s

    performance.” Id. (citing Richter, 562 U.S. at 105); see also Evans v. Sec’y, Dep’t

                                             5
Case 3:17-cv-00704-TJC-PDB Document 17 Filed 04/20/20 Page 6 of 29 PageID 987



    of Corr., 703 F.3d 1316, 1333-35 (11th Cir. 2013) (en banc) (Jordan, J.,

    concurring); Rutherford v. Crosby, 385 F.3d 1300, 1309 (11th Cir. 2004).

    III.    Analysis

            A. Ground One

            Petitioner argues that his trial attorney was ineffective for failing to

    impeach the victim, Nicholas Israel’s, trial testimony with statements Israel

    made during his deposition and in his written statement to police. Doc. 1 at 9.

    Petitioner highlights four allegedly inconsistent prior statements that trial

    counsel should have used to discredit Israel’s version of events. Id. at 10-11.

    Petitioner raised an identical claim in his Rule 3.850 motion. Resp. Ex. H at 18-

    23. The postconviction court summarily denied the claim, finding in pertinent

    part:

                       In the first claim of the instant Motion,
                 Defendant raises four subclaims, each alleging counsel
                 was ineffective for failing to impeach State witness and
                 victim Nicholas Israel for prior inconsistent
                 statements. In each subclaim, Defendant contends
                 counsel’s failure to impeach undermined confidence in
                 the outcome of his case.

                                    SUBCLAIM ONE

                        In his first subclaim, Defendant argues counsel
                 should have impeached Nicholas Israel when he
                 testified at trial, on direct-examination, that it was
                 dark at the scene of the robbery and, on cross-
                 examination, it was not well-lit and relatively dark.
                 Defendant alleges Mr. Israel testified during his
                 deposition that the location was “pretty lit up.” (Def.’s

                                            6
Case 3:17-cv-00704-TJC-PDB Document 17 Filed 04/20/20 Page 7 of 29 PageID 988



               Mot. at 3, 5.) Defendant asserts counsel should have
               impeached Mr. Israel for lying at trial about the degree
               of light at the scene of the crime.

                      Initially, this Court notes Defendant fails to
               attach as an exhibit the transcript from the deposition
               to which he cites, and the transcript is not in the court
               records. Regardless, it is clear, from what does exist in
               the record, defense counsel did impeach Mr. Israel
               during his effective cross-examination. (Ex. B at 36-54.)
               First, on direct-examination, Mr. Israel did testify the
               location was dark. (Ex. B at 36.) On cross-examination,
               Mr. Israel testified that it was 1:00 in the morning, that
               it was dark outside, and that it was not well-lit. (Ex. B
               at 48.) Taking as true Defendant’s allegation that Mr.
               Israel did testify during his deposition that the location
               was “pretty lit up,” this Court notes that phrase is open
               to interpretation and does not necessarily contradict
               his trial testimony. Nonetheless, counsel did
               successfully impeach Mr. Israel for other prior
               inconsistent statements (duration of robbery, suspects’
               descriptions) given at his deposition and in his written
               statement to police, and Mr. Israel testified that his
               sworn deposition testimony was not accurate. (Ex. B. at
               49-54.) Mr. Israel also testified on cross-examination
               that he was drunk at the time of the incident and that
               his memory of the incident is a little hazy. (Ex. B at 47-
               50.) When counsel asked if his memory is hazy due to
               excessive drinking, Mr. Israel responded it could have
               been a result of the head trauma he suffered during the
               robbery when he blacked-out and hit his head on the
               concrete. (Ex. B at 49-51.) Assuming arguendo that
               counsel did err by failing to impeach Mr. Israel based
               on the level of light at the crime scene, which this Court
               does not hold, Defendant has failed to show prejudice.
               Mr. Israel was effectively impeached before the jury,
               which convicted Defendant despite the prior
               inconsistent statements. Lastly, counsel argued during
               his closing that Mr. Israel’s trial testimony was not
               credible because of his level of intoxication at the time
               of the robbery. (Ex. B at 152-167.) It is unreasonable

                                           7
Case 3:17-cv-00704-TJC-PDB Document 17 Filed 04/20/20 Page 8 of 29 PageID 989



               that, had counsel also impeached Mr. Israel as to the
               level of light at the scene of the crime, the outcome of
               the proceeding would have been different. Accordingly,
               Defendant’s first subclaim is denied.

                                  SUBCLAIM TWO

                      In his second subclaim, Defendant argues
               counsel should have impeached Mr. Israel when he
               testified at trial, on cross-examination, that he was not
               100-percent sure which of the two men involved in the
               robbery touched him first or which one put him in a
               chokehold. Defendant alleges Mr. Israel testified
               during his deposition that he was ninety-percent sure
               Defendant strangled him.

                      This Court finds the statements are not
               inconsistent. Assuming arguendo Mr. Israel did so
               testify during his deposition, as Defendant states, there
               would be no basis on which to impeach Mr. Israel for an
               inconsistent statement. Trial counsel is not ineffective
               for failing to raise a nonmeritorious issue. Lugo v.
               State, 2 So. 3d 1, 21 (Fla. 2008); Parker v. State, 611
               So. 2d 1224, 1227 (Fla. 1992). Accordingly, Defendant’s
               second subclaim is denied. Out of an abundance of
               caution, this Court also denies Defendant’s second
               subclaim under the reasoning set forth in this Court’s
               denial of his first subclaim.

                                SUBCLAIM THREE

                      In his third subclaim, Defendant contends
               counsel should have impeached Mr. Israel when he
               testified at trial that the duration of the encounter was
               several minutes when, during his deposition, Mr. Israel
               testified that the encounter took only five-to-six
               seconds.

                    This Court denies Defendant’s third subclaim
               under the reasoning set forth in this Court’s denial of
               Defendant’s first subclaim.

                                          8
Case 3:17-cv-00704-TJC-PDB Document 17 Filed 04/20/20 Page 9 of 29 PageID 990



                                  SUBCLAIM FOUR

                      In his third [sic] subclaim, Defendant contends
                counsel should have impeached Mr. Israel for
                inconsistent statements, between his trial testimony,
                deposition testimony, and written statement to police
                regarding the descriptions of the two attackers.
                Defendant argues Mr. Israel’s direct-examination
                testimony, describing the clothing of the two attackers,
                contradicts his cross-examination testimony that the
                only identification he provided to police in his written
                statement was that the two robbers were black males.
                Defendant asserts these statements also conflict with
                Mr. Israel’s re-direct testimony that he provided a more
                thorough description of the robbers in his deposition
                testimony.

                       This Court notes the inconsistencies alleged in
                his argument are the direct result of his counsel’s
                effective impeachment of the witness for the very
                reasons Defendant now alleges he should have used.
                (Ex. B at 31-56.) Defendant’s claim is without merit.
                Trial counsel is not ineffective for failing to raise a
                nonmeritorious issue. Lugo, 2 So. 3d at 21; Parker, 611
                So. 2d at 1227. Accordingly, Defendant’s fourth
                subclaim[] is denied. Out of an abundance of caution,
                this Court also denies Defendant’s fourth subclaim
                under the reasoning set forth in this Court’s denial of
                Defendant’s first subclaim.

    Resp. Ex. H at 53-56. Petitioner appealed the postconviction court’s denial.

    Resp. Ex. I. The First District Court of Appeal per curiam affirmed the

    postconviction court’s summary denial without a written opinion. Resp. Ex. K.

    To the extent that the First DCA affirmed the postconviction court’s denial on

    the merits, the Court will address the claim in accordance with the deferential

    standard for federal court review of state court adjudications.

                                           9
Case 3:17-cv-00704-TJC-PDB Document 17 Filed 04/20/20 Page 10 of 29 PageID 991



          To add context to this claim, the Court briefly summarizes relevant

    testimony presented at trial. During his direct-examination, Israel testified

    that on the night of the robbery, he and some friends had gone to a bar to see a

    concert. Resp. Ex. B at 33-34. When Israel’s friends unintentionally left him at

    the bar, Israel walked outside to phone a ride. Id. at 34-35. He testified that

    while he was waiting to be picked up, two black males approached him and

    asked him for a cigarette. Id. at 36-37. He testified that the lighting in the area

    was dark, but he was able to describe the height and clothing of the two

    individuals who approached him and explained that one of the individuals was

    wearing a black shirt and long red shorts. Id. at 37. He stated that while he was

    reaching down to get a cigarette, he felt someone grab his neck and begin

    strangling him. Id. at 39-40. As he was being strangled, he also felt someone

    grabbing his legs. Id. at 39. He lost consciousness for a brief moment but woke

    up just in time to see the individual in the black shirt and red shorts running

    away, but still within a half of a block. Id. at 40. When asked how long the

    incident lasted, he testified “[o]ver minutes, I think.” Id. at 40-41. He identified

    Petitioner as one of the two black males, and explained that Petitioner was the

    individual wearing the black shirt and red shorts the night of the incident. Id.

    at 39-40.

          He also testified that when he regained consciousness, eyewitness Cecil

    Kendall ran to Israel to see if he was alright. Id. at 41-42. Israel and Kendall

                                            10
Case 3:17-cv-00704-TJC-PDB Document 17 Filed 04/20/20 Page 11 of 29 PageID 992



    then began chasing the assailant in the black shirt and red shorts (Petitioner)

    as Kendall called 911 and described the assailants to the police dispatcher. Id.

    at 42. Police were nearby and soon after the 911 call, police apprehended

    Petitioner who was still wearing the black shirt and red shorts. Id. at 42-43.

    Following his arrest, Petitioner was read his Miranda2 rights and questioned

    by police. Id. at 109-14. During his police interview, which was played for the

    jury at trial, Petitioner stated that prior to the incident, Israel had stopped

    Petitioner and another individual named “Jit” in the street and asked if they

    could help Petitioner purchase drugs. Id. at 112-13. Petitioner explained that

    he then saw Israel reach down and pull out cash from his wallet. Id. at 111-12.

    Petitioner told police that after he saw Israel’s cash, Petitioner turned around

    to urinate. Id. at 112-13. Petitioner explained that he then turned around to

    find Jit choking Israel before slamming Israel on the ground and running away

    with his wallet.3 Id. at 112-13.

          Petitioner argues that trial counsel should have elicited prior inconsistent

    statements from Israel regarding the area being “well-lit,” that he was 90-

    percent sure Petitioner was the individual who choked him, that the attack

    lasted only five-to-six seconds, and that Israel did not provide a description of




          2   Miranda v. Arizona, 384 U.S. 436 (1966).

          3   Police were not able to identify or locate “Jit.” Resp. Ex. B at 114.

                                              11
Case 3:17-cv-00704-TJC-PDB Document 17 Filed 04/20/20 Page 12 of 29 PageID 993



    the attacker’s clothing to police on the night of the incident. Doc. 1 at 10-11.

    However, on cross-examination, trial counsel attempted to discredit Israel’s

    trial testimony by questioning him about his level of intoxication at the time of

    the crime, and by eliciting testimony that he was hit on his head and lost

    consciousness, the area of the attack was not well lit, he could not identify who

    attacked him, and his memory of the incident was “a little hazy.” Id. at 48-52.

    Further, contrary to Petitioner’s current allegation, trial counsel did question

    Israel about his inconsistent deposition testimony, in which he stated that the

    encounter took five-to-six seconds. Id. at 50. And trial counsel used Israel’s prior

    written statement to police to highlight that Israel did not give police, on the

    night of the robbery, a description of the assailants’ clothing or physical

    features. Id. at 52-53. He also elicited testimony that Israel and Kendall were

    placed in the same interview room during police questioning, and Israel

    admitted that Kendall did not actually see the entire robbery take place. Id.

    However, during, re-direct, Israel acknowledged that during his prior

    deposition testimony, he did testify that one of the assailants was wearing “[a]

    black shirt with – [ ] a shiny print on the front of it and long red shorts.” Id. at

    55.

          Trial counsel’s obvious efforts to impeach and discredit Israel’s trial

    testimony were not deficient. Also, considering Petitioner’s admissions made

    during his police interrogation, Petitioner cannot demonstrate that but for

                                            12
Case 3:17-cv-00704-TJC-PDB Document 17 Filed 04/20/20 Page 13 of 29 PageID 994



    counsel’s failure to cross-examine Israel regarding the assailants’ clothing or

    the lighting, the outcome of the trial would have been different. Upon thorough

    review of the record and the applicable law, the Court concludes that the state

    court’s decision to deny Petitioner’s claims is neither contrary to nor an

    unreasonable application of Strickland, and it is not based on an unreasonable

    determination of the facts in light of the evidence presented to the state court.

    See 28 U.S.C. § 2254(d). Ground One is denied.

          B. Ground Two

          Petitioner argues that trial counsel was ineffective for failing to file a

    motion   to   suppress   Israel’s   and    Kendall’s   in-court   and   out-of-court

    identifications of Petitioner as one of the assailants. Doc. 1 at 13-15. He claims

    that the out-of-court identifications were inherently incredible, because neither

    witness described the assailants in their written statements to police; police did

    not verify their identifications using a photo lineup; Israel was heavily

    intoxicated at the time of the offense; the area of the robbery was very poorly lit

    and Israel lost consciousness; Israel did not personally view the men; Kendall

    described the assailant as wearing an orange shirt and blue shorts; Kendall lost

    eye contact of the fleeing assailant when he stopped to help Israel; and

    Petitioner approached Israel after the attack and asked if he needed help. Id.

    He claims that the in-court identification of Petitioner should have been

    suppressed because it “was extremely prejudicial and erroneous, and the

                                              13
Case 3:17-cv-00704-TJC-PDB Document 17 Filed 04/20/20 Page 14 of 29 PageID 995



    outcome of his trial would have been different without such in-court

    identification.” Id. at 15.

          Petitioner raised a similar claim in his Rule 3.850 motion.4 Resp. Ex. H

    at 24-31. The postconviction court summarily denied the claim as follows:

                        In Defendant’s second claim, Defendant contends
                 counsel was ineffective for failing to file a motion to
                 suppress evidence that identified Defendant as one of
                 the two assailants in the robbery. Specifically,
                 Defendant argues a motion to suppress would have
                 been      meritorious    because      his     out-of-court
                 identifications did not involve “often standard police
                 procedures” including a line-up, show-up, or photo
                 spread. (Def.’s Mot. at 10.) Defendant also alleges
                 counsel should have filed the motion to suppress
                 because various witnesses provided inconsistent
                 clothing descriptions and there was no detailed
                 description of the assailants’ clothing shortly after the
                 robbery. Defendant alleges, but for counsel’s failure to
                 file the motion to suppress, the result of the trial would
                 have been different.

                                    SUBCLAIM ONE

                       This Court construes Defendant’s claim as two
                 subclaims. In Defendant’s first subclaim, he argues
                 counsel should have filed a motion to suppress because
                 the police did not employ the use of a line-up, a show-
                 up, or photo spread.




          4 In his Rule 3.850 motion, Petitioner did not challenge Israel and
    Kendall’s in-court identifications. Resp. Ex. B at 24-31. Because Respondents
    do not argue that Petitioner failed to exhaust that subclaim, the Court assumes
    Respondents have waived any exhaustion defense. Nevertheless, as explained
    in the Court’s analysis of this Ground, any challenge to Israel and Kendall’s in-
    court identifications would have been meritless.

                                            14
Case 3:17-cv-00704-TJC-PDB Document 17 Filed 04/20/20 Page 15 of 29 PageID 996



                       Mr. Israel testified that, once he regained
                consciousness, he and another witness ran after one of
                the suspects and that he flagged down a police officer
                and drove with her until he saw the man he had been
                chasing. (Ex. B at 41-43.) At trial, Mr. Israel identified
                that person as Defendant. (Ex. B at 40.) Officer
                Pomeroy testified as to how she drove Mr. Israel around
                in her cruiser, having Mr. Israel look at two people
                walking on the street as she drove by. (Ex. B at 91-92.)
                She testified that Mr. Israel identified the second
                person shown to him as one of the assailants because
                he was wearing the exact description of clothing given
                by a different witness. (Ex. B at 91.) Officer Pomeroy
                testified that the suspect was walking briskly and was
                breathing heavily as though he had been running. (Ex.
                B at 92-93.) At trial, Officer Pomeroy identified that
                person as Defendant. (Ex. B at 93-94.) Defendant has
                failed to show that his out-of-court identification was
                obtained     by     unnecessarily      suggestive   police
                procedures. Had counsel moved to suppress, that
                motion would have been denied. Counsel cannot be
                ineffective for failing to file a motion which would have
                been properly denied. Branch v. State, 952 So. 2d 470,
                476 (Fla. 2006).

                       Furthermore, “[w]here an evidentiary hearing
                has not been held, a movant’s allegations in a motion
                for postconviction relief must be accepted as true except
                to the extent that the allegations are conclusively
                rebutted by the record.” Murphy v. State, 638 So.2d
                975, 976 (Fla. 1st DCA 1994) (citing Harich v. State,
                484 So. 2d 1239 (Fla. 1986)). Defendant admits in his
                motion that counsel advised Defendant he would not
                file a motion to suppress because there were no grounds
                to support suppression and that he thought he could
                win the case at trial without filing a motion to suppress.
                (Def.’s Mot. at 9.) Accepting the allegations as true, this
                Court finds counsel’s decision to be based on reasonable
                trial strategy. Generally, an evidentiary hearing is
                required to determine whether counsel’s action or
                inaction was a strategic decision. Hamilton v. State,

                                            15
Case 3:17-cv-00704-TJC-PDB Document 17 Filed 04/20/20 Page 16 of 29 PageID 997



                979 So. 2d 420, 422 (Fla. 2d DCA 2008) (citations
                omitted). However, when it is obvious from the record
                that counsel’s decision was strategic, an evidentiary
                hearing is not required. Id. Here, Defendant admits
                counsel’s decision was strategic. Accordingly,
                Defendant’s first subclaim is denied.

                                   SUBCLAIM TWO

                       In Defendant’s second subclaim, he contends
                counsel should have filed the motion to suppress due to
                inconsistent clothing descriptions and the lack of a
                detailed description of the assailants’ clothing shortly
                after the robbery.

                      To the extent the Defendant appears to be
                attempting to challenge the sufficiency of the evidence
                against him, the Defendant may not challenge the
                admissibility, validity, or sufficiency of the evidence
                against him in a motion seeking postconviction relief.
                Betts v. State, 792 So. 2d 589, 590 (Fla. 1st DCA 2001);
                Jackson v. State, 640 So. 2d 1173, 1174 (Fla. 2d DCA
                1994). Defendant may not seek to avoid this procedural
                bar by couching his allegations in terms of ineffective
                assistance of counsel. See Arbelaez v. State, 775 So. 2d
                909 (Fla. 2000); Cherry v. State, 659 So. 2d 1069 (Fla.
                1995); Chandler v. State, 634 So. 2d 1066 (Fla. 1994);
                Lopez v. Singletary, 634 So. 2d 1054 (Fla. 1994); Torres-
                Arboleda v. Dugger, 636 So. 2d 1321 (Fla. 1994);
                Swafford v. State, 569 So. 2d 1264 (Fla. 1990); Medina
                v. State, 573 So. 2d 293 (Fla. 1990). Accordingly,
                Defendant’s second subclaim is denied.

    Resp. Ex. H at 52-57-59. The First DCA per curiam affirmed the trial court’s

    denial without a written opinion. Resp. Ex. K. To the extent that the First DCA

    affirmed the trial court’s denial on the merits, the Court will address the claim




                                           16
Case 3:17-cv-00704-TJC-PDB Document 17 Filed 04/20/20 Page 17 of 29 PageID 998



    in accordance with the deferential standard for federal court review of state

    court adjudications.

          To add context to this claim, the Court briefly summarizes Kendall’s trial

    testimony. Kendall testified that he was walking in the downtown area when

    he heard screams. Resp. Ex. B at 60-61. He looked around and saw, from about

    forty yards away, two black males attacking a white male. Id. at 61. According

    to Kendall, both assailants were touching Israel and sticking “their hands in

    his pockets, digging in his pockets.” Id. at 83. He testified that one of the males

    was wearing blue jean shorts and a white shirt and the other assailant was

    wearing red shorts and a gray shirt. Id. at 62. Kendall explained that he began

    running toward the men while yelling for the assailants to stop. Id. At that time,

    the assailant in the blue jean shorts ran away, out of sight, while the assailant

    in the red shorts ran another direction. Id. at 62. After stopping to check on

    Israel, Kendall and Israel began pursuing the assailant in red shorts and during

    the pursuit, Kendall saw the individual in red shorts drop an object that was

    later identified as Petitioner’s cell phone. Id. at 63. During the chase, Kendall

    used his own cell phone to call 911. Id. at 63-64.

          The 911 call was played for the jury, during which Kendall describes the

    assailant as wearing “red shorts and black shirt . . . .” Id. at 66-68. As he is

    describing the assailant to the 911 dispatcher, it is clear that Kendall and Israel

    are looking at the assailant and tracking him while they provide the

                                            17
Case 3:17-cv-00704-TJC-PDB Document 17 Filed 04/20/20 Page 18 of 29 PageID 999



    description. Id. at 66-68. Kendall testified that Israel then flagged down a

    nearby police officer, and Israel and the officer drove around in the vicinity until

    they saw Petitioner again, and at that time, police apprehended him. Id. at 70.

    Kendall stated that on the night of Petitioner’s arrest, he had an opportunity to

    view the individual in custody and recognized him to be the assailant that he

    saw attack Israel. Id. at 70. He also made an in-court identification of Petitioner

    as one of the individuals who participated in the robbery of Israel. Id. 70-71.

          On cross-examination, trial counsel challenged Kendall’s identification of

    Petitioner by noting that in his written statement to police, he originally

    described the assailant as wearing an orange shirt and blue shorts. Id. at 76.

    He also attempted to discredit Israel’s identification by eliciting testimony from

    Kendall that when Israel regained conscious, Kendall pointed at Petitioner and

    exclaimed “there he is” before engaging in their pursuit. Id. at 78. Trial counsel

    also elicited testimony from Kendall that during their pursuit of Petitioner,

    Petitioner “voluntarily walked up to [Kendall] and Mr. Israel,” and that “he

    wasn’t fleeing,” but walking. Id. at 79. However, it is unclear what Petitioner

    actually said to Israel and Kendall at that time. Id. Further, as detailed in

    Ground One above, on cross-examination of Israel, trial counsel attempted to

    challenge Israel’s identification of Petitioner by questioning him about his level

    of intoxication at the time of the crime, that he hit his head and lost

    consciousness, that the area of the attack was not well lit, he could not identify

                                            18
Case 3:17-cv-00704-TJC-PDB Document 17 Filed 04/20/20 Page 19 of 29 PageID 1000



     who attacked him, and elicited an admission that his memory was “a little

     hazy.” Id. at 225-28.

           Petitioner’s argument that Kendall and Israel’s identifications were

     unreliable and subject to suppression is without merit. Trial counsel is not

     deficient for failing to raise a meritless argument. See Diaz v. Sec’y for the Dep’t

     of Corr., 402 F.3d 1136, 1142 (11th Cir. 2005) (holding counsel cannot be

     ineffective for failing to raise a meritless argument); Bolender v. Singletary, 16

     F.3d 1547, 1573 (11th Cir. 1994) (noting that “it is axiomatic that the failure to

     raise nonmeritorious issues does not constitute ineffective assistance”).

     Further, trial counsel painstakingly attempted to discredit Israel and Kendall’s

     identifications by impeaching these witnesses with the evidence Petitioner now

     claims would have supported a motion to suppress. Despite such efforts, any

     challenge to Israel and Kendall’s identifications would not have precluded the

     state from presenting to the jury Petitioner’s police interrogation, in which he

     admitted that he was present during the robbery, although arguing he did not

     touch Israel. See Rep. Ex. B at 109-14. Thus, Petitioner fails to show that but

     for trial counsel’s alleged deficiency, the outcome of his trial would have been

     different. Upon thorough review of the record and the applicable law, the Court

     concludes that the state court’s decision to deny Petitioner’s claims was neither

     contrary to nor an unreasonable application of Strickland, and it is not based




                                             19
Case 3:17-cv-00704-TJC-PDB Document 17 Filed 04/20/20 Page 20 of 29 PageID 1001



     on an unreasonable determination of the facts in light of the evidence presented

     to the state court. See 28 U.S.C. § 2254(d). Ground Two is denied.

             C. Ground Three

             Petitioner argues that trial counsel was ineffective for failing to move for

     a mistrial and object to the state’s Giglio5 violation. Doc. 1 at 16-19. He asserts

     that during Kendall’s pretrial written statement to police, he described the

     robber as wearing an orange shirt and blue shorts. Id. He claims that at trial,

     however, Kendall changed his testimony and testified that the robber was

     wearing red shorts and a black shirt – the exact outfit that Petitioner was

     wearing the night of the offense. Id. He argues that the state advised Kendall

     to change his testimony, so it would match the physical evidence supporting its

     theory that Petitioner was one of the robbers. Id.

             Petitioner raised this claim in his Rule 3.850 motion. Resp. Ex. H at 32-

     35. The postconviction court summarily denied the claim, finding in pertinent

     part:

                            In his third claim, Defendant contends counsel
                     was ineffective for failing to object to the State’s Giglio[]
                     violation. Defendant argues the State committed the
                     violation when it knowingly presented the false
                     testimony of witness Cecil Kendall. Defendant states
                     the testimony was false because he made inconsistent
                     statements on direct-, cross-, and redirect-examination.
                     Defendant states Mr. Kendall, on direct-examination,
                     testified the suspect wore red shorts and a gray shirt,

             5   Giglio v. United States, 405 U.S. 150 (1972).

                                                  20
Case 3:17-cv-00704-TJC-PDB Document 17 Filed 04/20/20 Page 21 of 29 PageID 1002



                but on cross-examination, Mr. Kendall testified he
                reported to police, in his written statement, the suspect
                was wearing blue shorts and an orange shirt.
                Defendant points out Mr. Kendall, on redirect-
                examination, testified that he stated, during his
                deposition, the suspect was wearing red shorts and a
                gray shirt with a white headband around one of his
                arms. Defendant argues, because the State knew or
                should have known Defendant was arrested while
                wearing red shorts and black shirt, it knowingly
                presented false testimony at trial when Mr. Kendall
                testified the suspect wore red shorts and a gray shirt.

                       To establish a Giglio violation, a defendant must
                show: (1) the testimony given was false; (2) the
                prosecutor knew the testimony was false; and (3) the
                statement was material. Guzman v. State, 868 So. 2d
                498, 505 (Fla. 2003) (citing Ventura v. State, 794 So. 2d
                553, 564-65 (Fla 2001)). Under the third prong of Giglio,
                when a prosecutor knowingly uses perjured testimony,
                or fails to correct what the prosecutor later learns is
                false testimony, the false evidence is material “if there
                is any reasonable likelihood that the false testimony
                could have affected the judgment of the jury.” Guzman,
                868 So. 2d at 506 (quoting United States v. Agurs, 427
                U.S. 97, 103 (1976)). Stated differently, the false
                testimony is material unless the failure to disclose it is
                harmless beyond a reasonable doubt. Id. (quoting
                United Stated v. Bagley, 473 U.S. 667, 679-80 (1985)).
                It is the State’s burden to prove harmless error beyond
                a reasonable doubt. Id.

                      Here, Defendant fails to prove Mr. Kendall’s
                testimony was false or that the State knowingly
                presented false testimony. The record shows Mr.
                Kendall did testify, on direct-examination, that the
                suspect was wearing red shorts and a gray shirt. (Ex. B
                at 61-62.) On cross-examination, counsel impeached
                Mr. Kendall for his prior inconsistent written
                statement to police, which stated the suspect was
                wearing blue shorts and an orange shirt. (Ex. B at 76.)

                                           21
Case 3:17-cv-00704-TJC-PDB Document 17 Filed 04/20/20 Page 22 of 29 PageID 1003



                 Mr. Kendall testified he was distracted while writing
                 his written statement. (Ex. B at 76-77.) Mr. Kendall
                 testified, on redirect-examination, that he stated
                 during his deposition the suspect was wearing red
                 shorts, a gray shirt, and a white headband wrapped
                 around one of his arms. (Ex. B at 85.) Thus, the record
                 shows the State presented testimony consistent with
                 Mr. Kendall’s deposition testimony. Defendant has
                 failed to show the State has committed a Giglio
                 violation. Had counsel made an objection to such a
                 violation, that objection would have been overruled.
                 “[C]ounsel is not ineffective for failing to make a futile
                 objection.” Willacy v. State, 967 So. 2d 131, 140 (Fla.
                 2007) (citing Maxwell v. Wainwright, 490 So. 2d 927,
                 932 (Fla. 1986)). Accordingly, Defendant’s claim is
                 without merit.

                       Out of an abundance of caution, this Court
                 further notes counsel did impeach Mr. Kendall, on
                 cross-examination, for his prior inconsistent, written
                 statement to police regarding the suspect’s clothing.
                 (Ex. B at 76-77.) The jury heard the testimony and
                 inconsistent statements and nonetheless found
                 Defendant guilty. Thus, there is no reasonable
                 probability that the jury’s verdict could have been
                 affected. See Walton v. State, 3 So. 3d 1000, 101 (Fla.
                 2009) (affirming the trial court’s denial of the Giglio
                 claim where “there is no reasonable possibility that it
                 could have affected the jury’s verdict or
                 recommendation of a death sentence.”). Consequently,
                 Defendant’s third claim is denied.

     Resp. Ex. H at 59-61. Petitioner appealed the postconviction court’s denial, see

     Resp. Ex. I, and the First DCA per curiam affirmed the denial without a written

     opinion, see Resp. Ex. K. To the extent that the First DCA affirmed the trial

     court’s denial on the merits, the Court will address the claim in accordance with

     the deferential standard for federal court review of state court adjudications.

                                            22
Case 3:17-cv-00704-TJC-PDB Document 17 Filed 04/20/20 Page 23 of 29 PageID 1004



           As the postconviction court noted, during cross-examination, trial counsel

     questioned Kendall about his written police statement, in which he described

     one of the robbers as wearing an orange shirt and blue shorts. Resp. Ex. B at

     76. Kendall acknowledged the discrepancy between his written statement and

     his trial testimony that the assailant was wearing a grey shirt and red shorts;

     however, Kendall explained that he was distracted when he wrote the

     statement. Id. at 76. He clarified on re-direct that multiple people were talking

     to him as he was trying to write his description, so he “got the statement all

     mixed up.” Id. at 84. However, in his deposition, Kendall testified that the

     robber was wearing red shorts and a grey shirt. Id. at 84-85.

           Kendall’s trial testimony regarding Petitioner’s clothing did not amount

     to a Giglio violation, and thus, trial counsel was not deficient for failing to

     challenge it. Nevertheless, even assuming trial counsel was deficient, Petitioner

     admitted to police that he was present at the time of the robbery and was

     arrested while wearing red shorts and a black shirt. Id. at 111-14. Accordingly,

     upon thorough review of the record and the applicable law, the Court concludes

     that the state court’s decision to deny Petitioner’s claims was neither contrary

     to nor an unreasonable application of Strickland, and it was not based on an

     unreasonable determination of the facts in light of the evidence presented to

     the state court. See 28 U.S.C. § 2254(d).




                                            23
Case 3:17-cv-00704-TJC-PDB Document 17 Filed 04/20/20 Page 24 of 29 PageID 1005



           D. Ground Four

           Petitioner argues that trial counsel was ineffective for failing to

     adequately move for a judgment of acquittal. Doc. 1 at 20-22. He asserts that

     trial counsel should have highlighted the following four insufficiencies when

     presenting his motion for judgment of acquittal: (1) there was no independent

     verification of which assailant robbed the victim; (2) the state did not present

     any of the stolen items as evidence; (3) stolen items were not found on

     Petitioner; and (4) the “shorter assailant” was originally described as wearing

     an orange shirt and blue shorts. Id.

           Petitioner raised this claim in his Rule 3.850 motion. Resp. Ex. H at 35-

     39. The postconviction court denied the claim, finding in pertinent part:

                        In his fourth claim, Defendant contends, but for
                 counsel’s failure to file an adequate motion for
                 judgment of acquittal (“JOA”), the motion would have
                 been granted and the result of the trial would have
                 been different. In the alternative, Defendant argues,
                 even if the trial court failed to grant the motion, his
                 arguments would have been preserved for appellate
                 review. Defendant contends counsel should have
                 argued Mr. Israel and Mr. Kendall gave insufficient
                 and contradictory identifications of the suspect, that
                 the police failed to use procedures such as a lineup,
                 show-up, and photo spread, and that the State
                 presented insufficient evidence to sustain a conviction
                 for robbery.

                       The Florida Supreme Court has said the
                 following in reference to motions for judgment of
                 acquittal:



                                            24
Case 3:17-cv-00704-TJC-PDB Document 17 Filed 04/20/20 Page 25 of 29 PageID 1006



                             A defendant, in moving for a
                      judgment of acquittal, admits not only the
                      facts stated in the evidence adduced, but
                      also admits every conclusion favorable to
                      the adverse party that a jury might fairly
                      and reasonably infer from the evidence.
                      The courts should not grant a motion for
                      judgment of acquittal unless the evidence
                      is such that no view which the jury may
                      lawfully take of it favorable to the opposite
                      party can be sustained under the law.
                      Where there is room for a difference of
                      opinion between reasonable men as to the
                      proof or facts from which an ultimate fact
                      is sought to be established, or where there
                      is room for such differences as to the
                      inferences which might be drawn from
                      conceded facts, the Court should submit
                      the case to the jury for their finding, as it is
                      their conclusion, in such cases, that should
                      prevail and not primarily the views of the
                      judge. The credibility and probative force of
                      conflicting testimony should not be
                      determined on a motion for judgment of
                      acquittal.

                Lynch v. State, 293 So. 2d 44 (Fla. 1974). This Court
                notes that counsel did move for judgment of acquittal
                and argued in detail that the State failed to present a
                prima facie case to support Defendant’s conviction. (Ex.
                B at 126-27, 191.) There is no reasonable probability
                that, had counsel argued as the Defendant suggests,
                such a motion would have been granted and Defendant
                would have been acquitted. Defendant has failed to
                establish that he was prejudiced by the alleged errors
                of counsel. “Although in hindsight one can speculate
                that a different argument may have been more
                effective, counsel’s argument does not fall to the level
                of deficient performance simply because it ultimately
                failed.” Ferguson v. State, 593 So. 2d 508 (Fla. 1992).
                Therefore, his claim that counsel should have argued

                                            25
Case 3:17-cv-00704-TJC-PDB Document 17 Filed 04/20/20 Page 26 of 29 PageID 1007



                 that the State’s evidence was insufficient is without
                 merit.

                        Lastly, to the extent Defendant alleges prejudice
                 by losing his right to appellate review, “failure to
                 preserve issues for appeal does not show the necessary
                 prejudice under Strickland.” Strobridge v. State, 1 So.
                 3d 1240, 1242 (Fla. 4th DCA 2009). Prejudice must be
                 assessed “based upon its effect on the results of the
                 trial, not on its effect on appeal.” Id. (citing Carratelli
                 v. State, 961 So. 2d 312, 323 (Fla. 2007)). Nonetheless,
                 Defendant’s claims were in fact preserved for appeal, as
                 counsel filed his motion for JOA, renewed it, and then
                 filed a motion for new trial based on the trial court’s
                 denial of the motion for JOA. (Exs. B at 126, 191; E.)
                 Consequently, Defendant’s fourth claim is denied.

     Resp. Ex. H at 61-63. Petitioner appealed the postconviction court’s denial, see

     Resp. Ex. I, and the First DCA per curiam affirmed the denial without a written

     opinion, see Resp. Ex. K. To the extent that the First DCA affirmed the trial

     court’s denial on the merits, the Court will address the claim in accordance with

     the deferential standard for federal court review of state court adjudications.

           Petitioner was charged with robbery as defined in section 812.13(2)(c),

     Florida Statutes. Resp. Ex. A at 125. Under § 812.13(2)(c), robbery is the “taking

     of money or other property which may be the subject of larceny from the person

     or custody of another, with intent to either permanently or temporarily deprive

     the person or the owner of the money or other property, when in the course of

     the taking there is the use of force, violence, assault, or putting in fear”; and in

     the course of committing the robbery, the offender did not carry a weapon. §



                                             26
Case 3:17-cv-00704-TJC-PDB Document 17 Filed 04/20/20 Page 27 of 29 PageID 1008



     812.13(2)(c), Fla. Stat. At trial, the state presented evidence that Petitioner and

     another male encountered Israel on the street, and as Israel was reaching in

     his pocket, one of the two males choked Israel until he lost consciousness. Resp.

     Ex. B at 38-40. When he regained consciousness, Israel’s wallet and phone were

     missing from his pockets. Id. at 41-42.

           Kendall also witnessed the attack and identified Petitioner as one of the

     assailants. Id. at 61-70. Kendall testified that during the attack, he saw both

     assailants digging into Israel’s pockets. Id. at 83. Kendall also testified that he

     saw Petitioner drop Israel’s cell phone as he was running away from the scene.

     Id. at 63. Indeed, while he attempted to explain that he did not participate in

     the robbery, Petitioner admitted he was one of the two males who encountered

     Israel in the street, he witnessed the attack occur, and he was apprehended

     while wearing the same clothing as one of the assailants. Id. at 111-14.

           Considering this record evidence, Petitioner fails to demonstrate that but

     for trial counsel’s alleged failure to present a more articulate motion for

     judgment of acquittal, the outcome of his trial would have been different. Thus,

     upon thorough review of the record and the applicable law, the Court concludes

     that the state court’s decision to deny Petitioner’s claim is neither contrary to

     nor an unreasonable application of Strickland, and it is not based on an

     unreasonable determination of the facts in light of the evidence presented to

     the state court. See 28 U.S.C. § 2254(d). Ground Four is denied.

                                               27
Case 3:17-cv-00704-TJC-PDB Document 17 Filed 04/20/20 Page 28 of 29 PageID 1009



             Accordingly, it is ORDERED AND ADJUDGED:

             1.   The Petition (Doc. 1) is DENIED and this case is DISMISSED

     WITH PREJUDICE.

             2.   The Clerk of Court shall enter judgment accordingly, terminate

     any pending motions, and close this case.

             3.   If Petitioner appeals this Order, the Court denies a certificate of

     appealability.   Because the Court has determined that a certificate of

     appealability is not warranted, the Clerk shall terminate from the pending

     motions report any motion to proceed on appeal as a pauper that may be filed

     in this case. Such termination shall serve as a denial of the motion.6

             DONE AND ORDERED at Jacksonville, Florida, this 20th day of April,

     2020.




                                                        TIMOTHY J. CORRIGAN
                                                        United States District Judge

             The Court should issue a certificate of appealability only if the Petitioner
             6

     makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C.
     § 2253(c)(2). To make this substantial showing, Petitioner “must demonstrate
     that reasonable jurists would find the district court’s assessment of the
     constitutional claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282
     (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or that “the issues
     presented were ‘adequate to deserve encouragement to proceed further.’”
     Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle,
     463 U.S. 880, 893 n.4 (1983)). Here, after consideration of the record as a whole,
     the Court will deny a certificate of appealability.

                                             28
Case 3:17-cv-00704-TJC-PDB Document 17 Filed 04/20/20 Page 29 of 29 PageID 1010




     Jax-7

     C:      Larry G. Hamrick, #304160
             Jennifer J. Moore, Esq.




                                          29
